By the will of Mr. Hotchkiss, six corporations were made the beneficiaries of gifts. One of these gifts, to wit, that to the General Hospital Society of Connecticut, confessedly is not subject to the payment of an inheritance tax. The Tax Commissioner *Page 102 
contends that the other five are. Their beneficiaries, on the other hand, assert that they are exempt from such payment. These conflicting claims form the principal subject of these appeals.
These five beneficiaries include Yale University, a corporation chartered for educational purposes; the Home for the Friendless, and the Lowell House, the first chartered to carry on a benevolent and charitable work, and the second organized under the general law for a similar purpose; the First Ecclesiastical Society of New Haven, an ecclesiastical and religious corporation; and the Proprietors of the New Haven Burial Ground, designated in the will as the New Haven City Burial Association, incorporated for the purpose of maintaining a burial ground, and having as its sole property land exclusively used for such purpose. All of them enjoy at the hands of the State exemptions from taxation.
The record makes it clear that, if the gifts to these beneficiaries are to pass to them free from an inheritance tax, it must be by force of that provision of the statute which exempts "all property passing to or in trust for the benefit of any corporation or institution located in this State which receives state aid." Public Acts of 1915, Chap. 332, § 3. It also makes it equally clear that the sole claim to exemption by virtue of this statutory provision, which any of the corporations involved can successfully assert, is one founded upon the tax exemptions with which they are and for years have been favored at the hands of the State. In making this statement we do not ignore certain facts recited in the answer of Yale University demurred to, and thus presented by it in aid of its position, but they are at best of minor importance, and do not impress us as adding materially, if at all, to the strength of its position. Its claim to exemption must, therefore, rest for *Page 103 
its support upon the proposition which it, in common with the other beneficiaries before the court, advances, that the gift to it is one which it is entitled to receive without diminution by reason of the imposition of a succession tax, for the reason that it is a corporation in receipt of State aid through the medium of exemptions from taxation conferred upon it at the hands of the State.
The claim thus made by the five corporations is not, it is to be borne in mind, that they are entitled to receive the gifts in their favor free from succession tax through the direct operation of statutes prescribing tax exemptions in their favor. Their claim, on the other hand, gives full recognition to the well-established law of this jurisdiction, that so-called inheritance or succession taxes are not taxes laid upon either persons or property, or, strictly speaking, taxes at all, but rather death duties, levied as exactions of the State in the course of the settlement of estates and as incidental to the devolution of title by force of its laws. Hopkins'Appeal, 77 Conn. 644, 649, 60 A. 657; Warner v.Corbin, 91 Conn. 532, 536, 100 A. 354. It concedes that if the gifts to them are to escape these death duties, it must be not for the reason that they are taxes in the ordinary sense, but for the reason that the so-called inheritance tax law specifically excludes them from its operation as having been made to corporations in receipt of State aid through the medium of tax exemptions.
The question at issue thus becomes narrowed to one of statutory construction. The law provides that property owned by a resident of this State at his decease, which shall pass by will or the general law of distributions to corporations or institutions in receipt of State aid, shall so pass inheritance tax free. Public Acts of 1915, Chap. 332, § 3. The Tax Commissioner contends *Page 104 
that the corporations and institutions receiving State aid, within the true meaning and intent of this provision, are limited to those receiving pecuniary assistance by direct State appropriation, and that those corporations and institutions otherwise aided and assisted by the State's action are not included. His counsel urge that this portion of the Act is to be interpreted as though it contained the qualifying words "by appropriations," or language of similar purport, so that it read "State aid by appropriations" or equivalent language. The beneficiaries of the gifts assert, on the other hand, that all those corporations and institutions aided or assisted financially in whatever way, and whether by direct appropriation of State funds, or by the provision of material agencies for the conduct of their work, or by the enhancement of their financial resources by excusing them from the payment of taxes, are to be regarded as recipients of State aid as that term is employed in the statute.
In Beach v. Bradstreet, 85 Conn. 344, 353, 82 A. 1030, we said that "the ordinary definition of aid is help, support, or assistance," and that "State aid is support or assistance furnished by the State." The qualifying word "State" is of no importance, save as indicating the source from which the aid comes. "Aid" is the word which possesses significance for our present inquiry, and that word, as its definition clearly discloses, is one whose ordinary meaning is broad and comprehensive, and inclusive of help and assistance of whatever kind and by whatever means or method provided. There are various means and methods which may be resorted to by individuals in furnishing aid and assistance. The same is equally true of the State. It may, of course, make direct appropriations or payments by which the treasury of the recipient is replenished. If, instead, it excuses a corporation or institution from the *Page 105 
payment of taxes, it gives aid, assistance, and support to such corporation or institution just as much and just as efficiently as it would by the appropriation of an amount equal to the taxes the corporation or institution would be required to pay were there no exemption. The result in either case, although accomplished by different means, is precisely the same. The difference is one of method, and not of kind or degree of aid furnished. In the one case the money is paid over and paid back; in the other, no money passes. In both the result, as reflected in the treasury of each of the parties, is the same. If the language of the statute is to be accorded its ordinary and natural meaning, our conclusion must, therefore, be that State aid embraces aid given by means of exemptions from taxation as well as by other means, as, for example, by appropriations.
While this is true, and the presumption is that the words of the statute were used in their ordinary signification, it does not necessarily follow that the term "State aid" was not used there in some less comprehensive sense, or in the qualified and restricted sense for which the Tax Commissioner contends. His claim, therefore, calls for our inquiry as to the legislative intent, involving a consideration of the language used, its context, pertinent antecedent legislative history, related legislation, the subject-matter with which the language deals, its operation as it may be interpreted, the conditions and circumstances under which it was enacted, and all other matters calculated to throw light upon the subject of inquiry.
First and foremost we have the language of the statute. The natural and ordinary meaning of the term which is the subject of consideration does not, as we have already had occasion to observe, harmonize with the interpretation the Tax Commissioner would *Page 106 
have us put upon it, and its context throws no additional light upon the sense in which it was employed.
Counsel for the Commissioner, in aid of their contention, point to the use of the term in the indices of the Revision and session laws, and in the body of statutes. Our examination of the indices referred to, as well as others, discloses that under the heading of "State aid," references are repeatedly made to statutes providing for the payment of moneys in aid of various objects. Such references are so made with undoubted propriety, since such payments are unquestionably State aid. It also reveals that in nearly as many instances, statutes providing aid and assistance by other means than the payment of money to the objects to be benefited, are referred to under that head. References of the two kinds are indiscriminately intermingled. This is noticeably so in the Revision, where the majority are to statutes of the latter character. As for the statutes themselves, there are two instances which have come under our observation in which the term "State aid," judging by the context, was used in the limited sense of aid by appropriations or direct payment. General Statutes, §§ 183, 1368. Our attention has not been called to others of that character. Scant proof, surely, is thus furnished of an accepted, customary, or common statutory use of the term in the narrow sense contended for. Far more suggestive of the meaning in which it was employed in the statute of 1915, is the fact that in the opinion in West Hartford
v. Connecticut Fair Asso., 88 Conn. 627, 630,92 A. 432, handed down only a few months before its enactment, we characterized tax exemptions as State aid.
Looking outside of legislation to the conditions and circumstances under which the Act of 1915 was enacted, the subject-matter with which it deals, and its operation, there are several matters of large significance as *Page 107 
bearing upon both the rule of interpretation which should be employed and the interpretation which should be given to the language in controversy.
Foremost of these is the public service character of tax-exempted corporations and institutions, and the public service performed by them, which furnishes the sole reason for the existence of their exemption. While it may be true, and doubtless is, that tax exemptions have at times been granted with too great liberality and with scant regard for their fundamental reason, such is not the case in the vast majority of instances, and manifestly is not in the case of any of the parties before the court.
It is to be borne in mind that exemptions are made, and can be made lawfully, only in recognition of a public service performed by the beneficiary of the exemption. They are not bestowed, as is too often unthinkingly supposed, as a matter of grace or favor. If lawfully granted, as most are, and as we for present purposes are bound to assume that all are, they are granted in aid of the accomplishment of a public benefit and for the advancement of the public interest. It is in recognition of their position as an agency in the doing of things which the public, in the performance of its governmental duties, would otherwise be called upon to do at its own expense, or which ought to be done in the public interest and without private intervention would remain undone. Yale University v.New Haven, 71 Conn. 316, 332, 42 A. 87. In the fullest sense of the word, the exemptions are given for the assistance and help of the private endeavor in its effort to advance the public interest or to perform some share of the public governmental duty.
This is true not only theoretically but practically. The extent of the public service, and of that service within the range of governmental duty, which is performed *Page 108 
by private beneficiaries operating through the medium of tax-exempted institutions and corporations is enormous, and the importance and value of it in its purely public aspects incalculable. The amount of taxes which are lost to the State and its political subdivisions by reason of exemptions are of trifling consequence as compared with the sums coming from private sources which are spent for the public weal. They are trifling as compared with those spent for purposes governmental in their character, and which, but for the private expenditure, would become a charge upon the public treasury if the governmental duty of an enlightened modern State is to be performed.
The history and service of Yale University, one of the present beneficiaries having the largest interest under the will before us, furnishes a forcible illustration of the truth of the foregoing observations. The numerous charitable institutions of the State, among which are two of the institutions before the court, furnish other incidents as striking. But we may well take as a single example the typical one afforded by Yale.
It had its origin in a profound conviction on the part of the leaders of the infant Colony, that the public welfare demanded the establishment within its borders of a school of higher education, where young men might be prepared and trained to render the best public service to the community and State. The task of providing such a school in those days was no small one, but the urgency of the need, if the Colony was to prosper and maintain the necessary standard of intelligent and capable leadership, was so keenly felt and appreciated that, in spite of the difficulties, the longed-for institution came into its first modest existence. Its charter expressed the feeling of the time as to the place it was intended it should occupy as a public *Page 109 
agency, when it characterized the purpose of the projected school as one wherein "youth may be instructed in the arts and sciences, who, through the blessing of Almighty God, may be fitted for public employment, both in church and civil State." The history of the institution thus founded need not be followed through the succeeding years, further than to observe that from the first it has enjoyed exemption from taxation, and not infrequently was made the recipient from the State of direct financial help.
Can any one, who reads the story of Yale's beginning and development, doubt that our fathers in founding it did so to provide what they thought to be a much needed agency of public service, that the Colony, and subsequently the State, in making direct gifts and tax exemptions in its favor, were actuated by the same high purpose, and that the tax exemptions early made and through the years since maintained, were made for the conscious purpose of giving substantial aid to the undertaking whose work it was felt was and would continue to be fraught with great public benefit to community and State? The same appreciation of the public service rendered by institutions of higher education, has led many of our sister States to make large expenditures from the public treasury in the establishment and maintenance of such institutions. The eastern States have, for the most part, been spared the necessity of making these expenditures by reason of the willingness of private benevolence to assume the task elsewhere shouldered by the State. In this way Connecticut has been favored. Its institutions and colleges are able to rely for their support upon private contributions and endowments, with only such State assistance as results from exemptions from taxation. The assistance gained through these exemptions has been of no small help in the conduct of their work and *Page 110 
of no small proportions. But that from private sources has been far greater. The latter fact should not be allowed to obscure the public character of the work carried on by them. Neither should the former be forgotten when credit for the support of that work is being given to those who have furnished substantial aid.
The public policy of this State, and of the colonial government which preceded it, has, from its early days, been governed by a recognition of the public character deserving of public assistance and support of not only Yale's work, but also of that of other educational and charitable institutions and related institutions generally. In 1684 it was provided, "for the incouragement of learning and promoting of public concernments," that all houses or lands given or held for "the mayntenance of the ministry, or schooles, or poore," should remain to the uses for which they were given, and be exempted out of the list of estates, and be rate free. 3 Col. Rec. 158. In 1702 this Act was succeeded by a broader one, furnishing the basis of our present statute of charitable uses (General Statutes, § 4026), which embraced within its provisions land, tenements, hereditaments, and other estates, given by Colony, town, village, or persons, for the maintenance of the ministry of the gospel, schools of learning, relief of poor people, or any other charitable use. Acts and Laws of the Colony, 1702, p. 64. This Act contained the general exemption provision, and continued in force until 1821. At that time the exemption clause was dropped from it, and since then the general policy of exemption indicated has been followed by general and special legislation to the extent, at least, of substantial, if not total, exemption. Rev. 1821, Title 56, Chap. 1, § 3.
This legislative history has no present importance save as it shows the long-time consistent policy of the Colony and State in not violating the ordained sanctity *Page 111 
of property dedicated by gift of its owner to public charitable uses, by depleting its amount or effectiveness for the purpose of its dedication, through the levy of a tax or the imposition of other State burden upon it. If now it is proposed to reach out and take toll of such gifts in the process of the devolution of title, it marks a new and radical departure in policy in striking contrast with that which heretofore has characterized our governmental history. Such a departure is one which a court will be slow to find to be within the legislative intent, unless indicated by clear and unambiguous language.
Every dollar which Yale University has received or may receive, by gift or otherwise, is irrevocably dedicated to a public charitable use. General Statutes, § 4026; Connecticut College v. Calvert, 87 Conn. 421, 428,435, 88 A. 633. When the title to property vests in the University, that property "passes out of the domain of private property" and becomes devoted forever to a public charitable purpose. Yale University v. NewHaven, 71 Conn. 316, 333, 42 A. 87. The same is true of the funds held or received by the other beneficiaries in court. A generous public spirit prompted Mr. Hotchkiss to withdraw a large portion of his large estate from the domain of private property, capable of use for private enjoyment or profit, and to devote it to the public charitable uses represented by it and them. It is doubtless within the power of the State, by means of succession taxes so-called, to appropriate to itself some portion of the estate so undertaken to be devoted, and thereby divert it to some other public use not within the mind or purpose of the testator, but its intention to do that thing will not be deduced from language not clearly expressing or indicating such intention.Evergreen Cemetery Asso. v. New Haven, 43 Conn. 234,242. *Page 112 
The claim of counsel for the Tax Commissioner, that since that portion of the Act under consideration embodies an exemption from the operation of the general rule prescribed by the Act it should receive a strict construction, is not well made. The rule of construction thus appealed to is one which has its limitations, as is clearly pointed out in Yale University v. New Haven,71 Conn. 316, 329, 42 A. 87, and the present situation is one which comes well within them.
Turning now to the history of inheritance-tax legislation in this State for light which it may throw on the subject of inquiry, we find that the first legislative attempt in that direction was made in 1889, when a statute was enacted laying such taxes, but specifically exempting property passing to or for some charitable purpose, defined as including "gifts to any educational, benevolent, ecclesiastical, or missionary corporation, association, or object." Public Acts of 1889, Chap. 180, §§ 1, 17. In the matter of exemptions, the law remained unchanged until 1897, when, in refraining the Act, nothing was said upon that subject. Public Acts of 1897, Chap. 201. This silence, incomprehensible as it may appear in view of the traditional policy of the State continued until 1911, save for the passage in 1909 (Public Acts of 1909, Chap. 218, § 1) of an Act exempting "gifts of paintings, pictures, books, engravings, bronzes, curios, bric-a-brac, arms, and armor, and collections of articles of beauty or interest, made by will to any corporation or institution located in this State for free exhibition and preservation for public benefit." At the session in 1911 an Act, consisting of seven lines only, was passed, which provided for the exemption of all gifts thereafter made by will to or for the benefit of any corporation or institution, located in the State, "which receives State aid by appropriations provided for by the general statutes," and further providing *Page 113 
that the exemption should extend to all like gifts theretofore made to or for the benefit of such corporations or institutions, on which a succession tax had not been paid. Public Acts of 1911, Chap. 148. In 1913 the succession tax law was extensively revised, and in that revision all property passing in trust for any charitable purpose to be carried out within the limits of this State, or to or for the use of municipal corporations of the State for public purposes, and gifts of the kind covered by the amendment of 1909, were exempted from the tax imposed by the Act. Public Acts of 1913, Chap. 231, § 2. Then followed the Act of 1915, again remodeling and elaborating the law, and containing the provision under consideration in the place of that embodied in the Act of 1913.
This history, with its frequently recurring changes, is barren of indication as to the intended meaning of the phrase under consideration, except such as may be derived from the legislation of 1911 and subsequent years.
From the latter legislation it would appear that the General Assembly had become awakened, in some degree at least, to the lack of wisdom shown in the Act of 1897, in that the State was made to take toll of all private benefactions coming within the jurisdiction of Courts of Probate, whether or not they were made in favor of organized agencies engaged in the performance of a work in the interest of the public welfare. How full that awakening was, as shown by the amendment of 1911, is not altogether apparent. It is curiously phrased, in that it in terms limits the State aid by appropriations to appropriations provided by general statutes. Whether the inclusion of that qualification was inadvertent or intentional, we have no means of knowing. If the latter was the case, the Act was one of very narrow application, since appropriations by *Page 114 
general statute are very exceptional. If the former, and the intention was to confine the exempted corporations and institutions to those receiving State aid through appropriations, it was intended to be what counsel for the Tax Commissioner say that the Act of 1915 provides in the absence of any qualifying words at all.
Whatever the legislative intent was which the amendment of 1911 attempted to express, that embodied in the Act of 1913 is unmistakable. Apparently the General Assembly had come to realize that a sound public policy dictated that the State should not appropriate to itself, for use for its public purposes generally, property, or any portion of property, which had been dedicated by its late owner to public charitable uses, and that consistency of State action demanded that such exaction should not be made where, for a similar reason, taxation was foregone. At any rate, and for some reason it regarded as sufficient, it provided broadly that all property passing in trust for a charitable purpose should be exempt from the payment of inheritance taxes, thus going back to and adopting the policy embodied in the original Act of 1889.
Our legislation having thus, after a wide departure and sundry experiments, come back to where it began, and to a policy consistent with that which has marked our traditional attitude toward corporations and institutions engaged in service for the public weal, in harmony with our treatment of the property of such corporations and institutions in other respects, and supported, as we have seen, by dictates of sound reason, did the General Assembly of 1915 intend to depart again and take a step back from the position assumed in 1913? If it did, the way was open for it to accomplish that result by the use of plain and simple language — some such language, for instance, as that which the *Page 115 
amendment of 1911 suggests. It would have been the simplest thing in the world to have expressed it in unmistakable language, and it is little short of inconceivable that if it was the legislative purpose to limit the exemption to gifts to corporations and institutions in receipt of State aid through the medium of appropriations, that it did not say so unequivocally, and not leave the desired limitation to be supplied by interpretation. The Tax Commissioner's claim asks us to supply such unexpressed qualification. It asks us to say that when the General Assembly used the term "State aid" — a term of comprehensive meaning, as we have seen — it meant such aid furnished by a particular means and in a particular method. We are unable to see any valid reason for so limiting the language it used, and thus supplying by implication the words without which the desired qualification is not suggested.
Certainly no inference that the term "State aid," in the 1915 Act, was intended to be understood with the qualification that the aid should be by State appropriation or direct payment from the treasury, can reasonably be drawn from the fact that the same words, "State aid," appear in the 1911 Act accompanied with the qualification that the aid should be by appropriations. Rather is the omission of the qualifying words once used, confining the aid to that by appropriations, suggestive of an intentional omission of them.
Neither does the fact that different language was used in the Act of 1915 from that of the Act of 1913, furnish a substantial basis for an inference that a radical departure from the rule prescribed in the former law was intended, much less the particular departure claimed by the Commissioner. It might well be that the change of language was prompted by a desire to supply a definite and precise test in place of one less precise, and to confine the benefits of the exemption to *Page 116 
corporations and institutions whose public service character had received legislative certification by grants of aid either directly or by exemption from taxation. But whether so or not, and whatsoever other inferences may fairly be drawn from antecedent legislation, the fact remains that the General Assembly of 1915 did not use language indicating, with any reasonable degree of certainty, its purpose to impose succession taxes upon property passing, upon the death of its owners, to corporations and institutions which, by reason of their character as corporations and institutions receiving, holding, and administering property solely in the interest of the public welfare, were in the enjoyment of the aid of the State by way of exemptions from taxation.
The Court of Probate, in making its computations for the purpose of determining the amount of tax to be paid by the executors, and in framing its order and decree, made, as the Tax Commissioner concedes, two errors. One of these was in omitting from its deductions from the total amount of the appraisal of the inventory and the gains to be added thereto to obtain the net estate passing to beneficiaries, the following items, to wit: (1) $9,017.97 paid by the executors to the State of New Jersey as inheritance taxes, (2) $1,399.90 paid by them to the tax collector of New Haven as taxes, and (3) $708.99 paid by them to the United States Internal Revenue Collector as an income tax. By reason of these omissions, which total $11,126.86, the total amount passing to beneficiaries, as ascertained, was too large to that extent. This error is one which requires a modification of the decree in several places, and renders incorrect the court's final determination and adjudication as to the amount of tax due. The other error arose from the computation of the tax to be paid at eight per cent upon the net estate not exempt, whereas it *Page 117 
should have been figured at five per cent on $49,500, six per cent on $200,000, and seven per cent on the balance. Corrections, as to which the parties are agreed, should be made in the decree wherever these errors or their results appear.
The Superior Court is advised to render its judgment (1) affirming so much of the order and decree of the Court of Probate as adjudged that the gifts to Yale University, the First Ecclesiastical Society of New Haven, and the New Haven City Burial Association are exempt from the payment of an inheritance tax; (2) modifying said order and decree so that it shall declare that the legacies to the Home for the Friendless and the Lowell House are likewise exempt; (3) amending it by incorporating therein the corrections outlined in the paragraph of the opinion immediately preceding this receipt; and (4) making such other incidental changes in it as may be necessary in order that it may correctly state the results flowing from the modification, amendments, and corrections thus made.
   No costs in this court will be taxed in favor of any of the parties.
Is this opinion SHUMWAY and TUTTLE, JS., concurred.